Citation Nr: 1730055	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-26 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include psychosis, substance abuse, and depression.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1978 to November 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the case for further development in November 2013.   In May 2015 the Board reopened the claim and remanded the case for further development. The Board again remanded the claim for further development in February 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

This matter was remanded to the RO in February 2016.  Unfortunately, the Board finds that there still has not been substantial compliance with the remand instructions and another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The February 2016 remand directed the AOJ to procure outstanding psychiatric treatment records and inpatient psychiatric treatment records from the Mental Hygiene Clinic from when the Veteran was in service.  These documents were associated with the record in May 2016 and June 2016 respectively.  To this end, the Board finds the remand instructions were substantially complied with. 

However, the remand also directed the AOJ to afford the Veteran a new VA psychiatric examination.  The Board noted that because the claim was certified to the Board before August 4, 2014, the examiner should consider the DSM-IV criteria instead of the DSM-5 criteria.  See 80 Fed. Reg. 14308 (Mar. 19, 2015).   The Board also requested that the examiner consider previous diagnoses of various psychological disorders in rendering a medical opinion.  

The Veteran was afforded a VA examination in May 2016 and additional addendum opinions were issued in May 2016 and July 2016.  The examiner reported that the Veteran did not have a diagnoses of PTSD but did have diagnoses of a substance abuse disorder and unspecified personality disorder.   The examiners opined that the Veteran's polysubstance use disorders and substance induced mood and psychotic disorder are all related to his chronic substance abuse that began prior to service and is not caused or a result of service.  However, the May 2016 VA examination report indicates that the examiner used the DSM-5 criteria instead of DSM-IV as required by the remand instructions.  Thus, the Board finds that there has not been substantial compliance with the remand instructions and a remand for an addendum opinion is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Furthermore, the examiner was asked to discuss all acquired psychiatric disorders that have been present during the pendency of the appeal.  The evidence shows that the Veteran had a diagnosis of depression in July 2003.  See VA Treatment Records.  While the evidence is unclear as to whether the Veteran has a current diagnosis of depression, the Veteran's 2016 VA treatment records indicate that he is taking medication for depression.  Therefore, in rendering an addendum medical opinion, the examiner must also indicate if the Veteran has or has had a diagnosis of depression during the appeal period and if so, whether the depression is related to service.  See McClain v. Nicholson, 21 Vet App 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim....even though the disability resolves prior to the Secretary's adjudication of the claim.").

Accordingly, the case is REMANDED for the following actions:

1. Obtain a VA addendum opinion by either the May 2016 or July 2016 examiner, (or another appropriate examiner if unavailable), to provide opinions to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD using the DSM-IV criteria.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then address the following:

a)  The VA examiner should identify all current diagnoses of any acquired psychiatric disorder that have been present during the pendency of the appeal.  In so doing, the examiner should address the prior diagnoses of record, such as a depression, mood disorder, and psychosis.

b)  For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include any symptomatology therein.

c)  Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  In particular, the examiner should consider the September 2015 VA memorandum conceding the Veteran's report of being stationed in South Korea during the October 1979 assassination of the South Korean president.  The Veteran stated that there was an exchange of gunfire after the president was killed there and that he thought he was going to war. 

The examiner should determine whether the diagnostic DSM-IV criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Readjudicate the appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







